Case 5:20-cv-00076-JSM-PRL Document 11 Filed 03/30/20 Page 1 of 6 PageID 66



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

                           CASE NO: 5:20-cv-76-JSM-PRL

  JORDAN ROPELLA,
       Plaintiff,
  v.

  OCALA NATIONAL GOLF CLUB, LLC, A Florida
  Limited Liability Company,

      Defendant.
  _____________________________________/

                         PLAINTIFF JORDAN ROPELLA’S
                      ANSWERS TO COURT INTERROGATORIES

         Plaintiff, Jordan Ropella, by and through his undersigned counsel and pursuant to

  this Court’s FLSA Scheduling Order (DE 6), hereby files his Answers to Court

  Interrogatories. See attached as Exhibit “1”.

          Dated this 30th day of March 2020.

                                                  Respectfully submitted,

                                                  /s/ Noah E. Storch_______
                                                  Noah E. Storch, Esq.
                                                  Florida Bar No. 0085476
                                                  RICHARD CELLER LEGAL, P.A.
                                                  10368 W. State Road 84, Suite 103
                                                  Davie, Florida 33324
                                                  Telephone: (866) 344-9243
                                                  Facsimile: (954) 337-2771
                                                  E-mail: noah@floridaovertimelawyer.com

                                                  Counsel for Plaintiffs
Case 5:20-cv-00076-JSM-PRL Document 11 Filed 03/30/20 Page 2 of 6 PageID 67



                             CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 30th day of March, 2020, a true and correct

  copy of the foregoing has been filed using CM/ECF which will send a copy of same to all

  counsel of record.

                                             /s/ Noah E. Storch_
                                             Noah E. Storch, Esq.




                                            2
Case 5:20-cv-00076-JSM-PRL Document 11 Filed 03/30/20 Page 3 of 6 PageID 68




                                EXHIBIT “1”

             PLAINTIFF JORDAN ROPELLA’S
          ANSWERS TO COURT INTERROGATORIES
Case 5:20-cv-00076-JSM-PRL Document 11 Filed 03/30/20 Page 4 of 6 PageID 69




             PLAINTIFF'S ANSWERS TO COURT'S INTERROGATORIES

  1.   During what period of time were you employed by the Defendant?

       January 10, 2017-July 18, 2019

  2.   Who was your immediate supervisor?

       Dave Rozek

 3.    Did you have a regularly scheduled work period?          If so, specify.

       Saturday 6:00am to 10:00am
       Monday through Wednesday 6:00am to 2:30pm
       Thursday 6:00am to 1:30pm
       Friday 6:00am to 11:00am

 4.    What was your title or position?     Briefly describe your job duties.

       Position: Assistant to the Superintendent

       Job Duties: To assist the superintendent with any and all tasks, including, but not
       limited to, professionally managing labor, time, materials, and other resources
       necessary to care for the turfgrass and landscaped grounds on the golf course.

 5.    What was your regular rate ofpay?

       Rate of Pay: $11 per hour

 6.    Provide an accounting of your claim, including:
Case 5:20-cv-00076-JSM-PRL Document 11 Filed 03/30/20 Page 5 of 6 PageID 70



          (a)    dates                       January 10, 2017-August 18, 2019

          (b)    regular hours worked        40 hours per week

          (c)    over-time hours worked      2.5 hours per week

          (d)    pay received versus pay claimed
                 Plaintiff received $11.00 per hour for all hours worked. Plaintiff was
                 unlawfully deprived of time and one-half his regular rate of pay for
                 overtime hours worked. As such, Plaintiff is owed an additional $16.50
                 (one and one half-time) for all overtime hours worked during all relevant
                 times hereto.

          (e)    total amount claimed

                 $5,568.75 (unliquidated) / $11,137.50 (liquidated)




  7.    When did you (or your attorney) first complain to your employer about alleged
          violations of theFLSA?

            Plaintiff first levied his complaint in January 2017.
  8.    Was this complaint written or oral? (If a written complaint, please attach a copy).
           Plaintiff made multiple verbal complaints to his employer about improper
           compensation for all hours worked throughout his employment.
  9.    What was your employer's response?
                                                     (If a written response, please attach
  a copy).
            Plaintiff was terminated, and banned from the premises, club and gold
       course.




                                                      , av=:   {2
                                                            -lf'-
                                                  -\---1---V'     k��
                                                                 +-- -----Plaintiff(s)
                                           ej-'
Case 5:20-cv-00076-JSM-PRL Document 11 Filed 03/30/20 Page 6 of 6 PageID 71
